PER CURIAM.
This is an appeal from an order of the district court dismissing the complaint of Cassie E. Orr, appellant, in which she seeks to enjoin Sterling M. Dietrich, District Director of Internal Revenue, and other Internal Revenue Service officers, defendants-appellees, from the assessment and collection of federal taxes that appellant refused to withhold from her employees.
Appellant apparently challenges the constitutionality of the withholding tax system. She appears herein pro se.
The district court found that it was without jurisdiction of the matters here in issue.
Reading appellant’s complaint in the light most favorable to her, it is clear to us that it fails to set forth any specific facts upon which the conclusions of unconstitutionality or irreparable hardship and injury could be sustained. In these circumstances, the district court was compelled to deny appellant’s prayer for injunctive relief.
Appellant is thus properly left in a position to litigate the merits of her claim, if she so desires, in a proper suit for the refund of the taxes collected by the Internal Revenue Service through a levy on her bank accounts to satisfy the taxes claimed to be due and owing.
The district court did not err in dismissing appellant’s complaint. Section 7421(a) of the Internal Revenue Code of 1954, Title 26 U.S.C.A., 1958 ed. Enochs v. Williams Packing Co., 370 U.S. 1, 82 S.Ct. 1125, 8 L.Ed.2d 292 (1961).
The judgment of the district court dismissing appellant’s complaint for an injunction is affirmed.
Affirmed.